TIEXEA~TORNEY                            GxNE!RAL
                                                    OF     TEXAS
                                            Aua-.          T-             rsrll

      .FOEN      L     EXCL
*--                  #3mzxSXa-


                                                         April    7,   1975



              The Honorable Clayton T. Garrison                               Opinion,No.     H-   575
              Executive Director
              Texas Parks and Wildlife Department                             Re: Whether the Texas Parks
              John H. Reagan Building                                         Fund may be used for opera-
              Austin,  Texas   78701                                          tional expenses of state parks.

              Dear    Mr.     Garrison:

                        You have requested our opinion concerning the propriety of an
              expenditure by the Parks and Wildlife Department from Texas Parks Fund 31
              for operational expenses of the state parks.  The current appropriations act
              contained a general appropriation  from Parks Fund 31 for use by the Depart-
              ment.

                            Texas Parks Fund 31 is established     by article               7.06(3),     Taxation-
              General,       V. T. C. S. , which provides in part:

                                    Fifty cents of the tax levied under this Article
                                    on each 1.000 cigarettes    shall be credited to a
                                    new special fund known as the Texas ,Parks Fund
                                    which may be used by the Parks and Wildlife
                                    Department for the acquisition,     planning,    and
                                    development   of state parks and historic     sites.

                         This article limits the use of Texas Parks Fund 31 to the “acqui-
              sition, planning, and development     of state parks and historic   sites. ‘I This
              limitation was apparently assumed in Attorney General Opinions          M-1164~.
              (1972) and M-1061 (1972). and similar language in other statutes has been held
              to establish such a limitation.    See Johnson v. Ferguson,     55 S. W. 2d 153 (Tex.
              Civ. App. -- Austin 1932, writzm’d.         )

                        The use of Parks Fund 31 for the construction      of a state office
              building to be used for “wildlife scientific research    and comprehensive      park
              and statewide outdoor recreational    planning ‘I has .been held to be within the
              meaning of the limitation.   Attorney General Opinion M-952, (1971): Other
              authorized uses indude planning for the statewide development         of all park
              lands within the state, M-1164 (1972); and providing relocation      assistance   costs




                                                             p.    2569
 The Honorable   Clayton   T.   Garrison    - Page 2    (H-575)




 involved in the acquisition of land for planning and development     of state parks
 and historic  sites.    M-1061  (1972). These   uses were considered  to be within
 the limitation of article 7.06( 3) since they pertained to the acquisition,   planning,
 and development      of state parks and historic sites.

           In our opinion, operational   expenses may likewise be pertinent to
 these activities.  Accordingly,   to the extent that the operational   expenses of
 the Department are referable and allocable to the acquisition,       planning, or
 development of state parks and historic sites, they may be financed from Texas
 Parks Fund 31.

                                    SUM-MARY

                   To the extent that operational expenses of the Parks
                   and UFildlife Department pertain to the acquisition,
                   planning, or development of state parks and .historic
                   sites they may.be financed from Texas Parks Fund .31.

                                                      Very ~truly yours,




                                                      Attorney    General   of Texas

APROVED:




 DAVIDM    . KE NDALL,     First   Assistant




 Opinion Committee

 jwb




                                           p., 2570